UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

DONNA LYNN CROSBY,                                               18-CV-391-MJR
                                                                 DECISION AND ORDER
                      Plaintiff,

      -v-

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
___________________________________

       Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States

Magistrate Judge conduct all proceedings in this case. (Dkt. No. 17).

      Plaintiff Donna Lynn Crosby brings this action pursuant to 42 U.S.C. §405(g)

seeking judicial review of the final decision of the Commissioner of Social Security

denying her Social Security Disability Insurance Benefits (“DIB”) under the Social Security

Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant to Rule

12(c) of the Federal Rules of Civil Procedure. For the following reasons, Crosby’s motion

(Dkt. No. 10) is granted, the Commissioner’s motion (Dkt. No. 15) is denied, and this case

is remanded to the Commissioner for further administrative proceedings consistent with

this Decision and Order.

                                          BACKGROUND

      On July 12, 2014, Crosby filed an application for DIB alleging disability since July

1, 2013 due to fibromyalgia, chronic fatigue syndrome, restless leg syndrome, periodic

limb movement disorder, a positive rheumatoid factor, and a degenerative disc at the L5-

S1 level. (See Tr. 88, 162-63, 179). 1 Born in 1972, Crosby was forty-one years old at


1     References to “Tr.” are to the administrative record in this case.
the time of her application. (Tr. 162). She previously worked as a real estate broker (Tr.

59), but she contends that she can no longer work due to her impairments. Crosby’s DIB

application was denied on September 12, 2014 (Tr. 88-101), after which she requested a

hearing before an Administrative Law Judge (Tr. 102-03). On June 22, 2017, Crosby

appeared with counsel before Administrative Law Judge Melissa Lin Jones (the “ALJ”) for

a hearing. (Tr. 47-87). On August 16, 2017, the ALJ issued her decision denying

Crosby’s DIB claim. (Tr. 12-30). Crosby requested review by the Appeals Council (Tr.

158-61), but on January 29, 2018, the Appeals Council denied Crosby’s request, making

the ALJ’s decision the final decision of the Commissioner (Tr. 1-6). This action followed.

                                      DISCUSSION

      I.     Scope of Judicial Review

      The Court’s review of the Commissioner’s decision is deferential. Under the Act,

the Commissioner’s factual determinations “shall be conclusive” so long as they are

“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such

relevant evidence as a reasonable mind might accept as adequate to support [the]

conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks

and citation omitted). “The substantial evidence test applies not only to findings on basic

evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.

Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision

rests on adequate findings supported by evidence having rational probative force,” the

Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,

312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,

read as a whole, yields such evidence as would allow a reasonable mind to accept the



                                           -2-
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574

(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

       Two related rules follow from the Act’s standard of review. The first is that “[i]t is

the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to

appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &

Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]enuine

conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d

at 588. While the applicable standard of review is deferential, this does not mean that the

Commissioner’s decision is presumptively correct. The Commissioner’s decision is, as

described above, subject to remand or reversal if the factual conclusions on which it is

based are not supported by substantial evidence. Further, the Commissioner’s factual

conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d

260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. Id.

       II.    Standards for Determining “Disability” Under the Act

       A “disability” is an “inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the

claimant disabled “only if his physical or mental impairment or impairments are of such

severity that he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy, regardless of whether such work exists in the

immediate area in which he lives, or whether a specific job vacancy exists for him, or



                                             -3-
whether he would be hired if he applied for work.” Id. §423(d)(2)(A). The Commissioner

must make these determinations based on “objective medical facts, diagnoses or medical

opinions based on these facts, subjective evidence of pain or disability, and . . . [the

claimant’s] educational background, age, and work experience.” Dumas v. Schweiker,

712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,

645 F.2d 122, 124 (2d Cir. 1981)).

       To guide the assessment of whether a claimant is disabled, the Commissioner has

promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).

First, the Commissioner determines whether the claimant is “working” and whether that

work “is substantial gainful activity.” Id. §404.1520(b). If the claimant is engaged in

substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical

condition or . . . age, education, and work experience.” Id. Second, if the claimant is not

engaged in substantial gainful activity, the Commissioner asks whether the claimant has

a “severe impairment.” Id. §404.1520(c). To make this determination, the Commissioner

asks whether the claimant has “any impairment or combination of impairments which

significantly limits [the claimant’s] physical or mental ability to do basic work activities.”

Id. As with the first step, if the claimant does not have a severe impairment, he or she is

not disabled regardless of any other factors or considerations. Id. Third, if the claimant

does have a severe impairment, the Commissioner asks two additional questions: first,

whether that severe impairment meets the Act’s duration requirement, and second,

whether the severe impairment is either listed in Appendix 1 of the Commissioner’s

regulations or is “equal to” an impairment listed in Appendix 1. Id. §404.1520(d). If the




                                             -4-
claimant satisfies both requirements of step three, the Commissioner will find that he or

she is disabled without regard to his or her age, education, and work experience. Id.

       If the claimant does not have the severe impairment required by step three, the

Commissioner’s analysis proceeds to steps four and five.             Before doing so, the

Commissioner must “assess and make a finding about [the claimant’s] residual functional

capacity [“RFC”] based on all the relevant medical and other evidence” in the record. Id.

§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”

Id. §404.1545(a)(1). The Commissioner’s assessment of the claimant’s RFC is then

applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual

functional capacity assessment . . . with the physical and mental demands of [the

claimant’s] past relevant work.” Id. §404.1520(f). If, based on that comparison, the

claimant is able to perform his or her past relevant work, the Commissioner will find that

the claimant is not disabled within the meaning of the Act. Id. Finally, if the claimant

cannot perform his or her past relevant work or does not have any past relevant work,

then at the fifth step the Commissioner considers whether, based on the claimant’s RFC,

age, education, and work experience, the claimant “can make an adjustment to other

work.” Id. §404.1520(g)(1). If the claimant can adjust to other work, he or she is not

disabled. Id. If, however, the claimant cannot adjust to other work, he or she is disabled

within the meaning of the Act. Id.

       The burden through steps one through four described above rests on the claimant.

If the claimant carries his burden through the first four steps, “the burden then shifts to

the [Commissioner] to show there is other gainful work in the national economy which the

claimant could perform.” Carroll, 705 F.2d at 642.



                                            -5-
        III.    The ALJ’s Decision

        The ALJ followed the required five-step analysis for evaluating Crosby’s DIB claim.

Under step one, the ALJ found that Crosby has not engaged in substantial gainful activity

since July 1, 2013, her alleged onset date. (Tr. 17). At step two, the ALJ concluded that

Crosby has medically determinable impairments of lumbago, periodic limb movement

disorder, and “general aching with fatigue,” but that none of these impairments are

severe. (Tr. 18-22). Although the ALJ could have concluded her analysis and found

Crosby not disabled at this point, she made an “alternative finding” that Crosby’s myalgia

is a severe impairment, and proceeded to the remaining steps of the five-step sequential

evaluation process. (Tr. 22). At step three, the ALJ found that Crosby does not have an

impairment or combination of impairments that meets or medically equals the severity of

one of the listed impairments. (Id.). Before proceeding to step four, the ALJ concluded

that Crosby has the RFC to perform the full range of light work as defined in 20 C.F.R.

§404.1567(b). 2 (Id.).       Then, at step four, the ALJ found that Crosby is capable of

performing her past relevant work as a real estate broker. (Tr. 25). In the alternative, the

ALJ proceeded to step five where she considered Crosby’s age, education, work

experience, and RFC to conclude that Crosby can perform jobs that exist in significant

numbers in the national economy. (Tr. 25-26). Accordingly, the ALJ found that Crosby

has not been under a disability within the meaning of the Act from her alleged onset date

of July 1, 2013 through the date of the ALJ’s decision. (Tr. 26).



2       “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category
when it requires a good deal of walking or standing, or when it involves sitting most of the time with some
pushing and pulling of arm or leg controls. To be considered capable of performing a full or wide range of
light work, [the claimant] must have the ability to do substantially all of these activities.” 20 C.F.R.
§404.1567(b).

                                                    -6-
       IV.    Crosby’s Challenge

       Crosby argues that the ALJ erred in concluding that her fibromyalgia is not a severe

impairment. (See Dkt. No. 10-1 (Crosby’s Memo. of Law)).

       The ALJ must determine at step two whether or not the claimant has a severe

impairment. 20 C.F.R. §404.1520(c). Before an impairment can be found severe, it must

be “medically determinable.” Id. §§404.1520(a)(4)(ii), 404.1521; see also Keller v. Colvin,

No. 16-CV-6399P, 2017 WL 4112024, at *12 (W.D.N.Y. Sept. 18, 2017). A medically

determinable impairment is one that “result[s] from anatomical, physiological, or

psychological abnormalities that can be shown by medically acceptable clinical and

laboratory diagnostic techniques.” 20 C.F.R. §404.1521.           A medically determinable

impairment is severe if it “significantly limits [the claimant’s] physical or mental ability to

do basic work activities.” 20 C.F.R. §404.1520(c).

       Social Security Ruling (“SSR”) 12-2p sets forth criteria to determine whether a

claimant has a medically determinable impairment of fibromyalgia. 2012 WL 3104869

(July 25, 2012). Fibromyalgia “is a complex medical condition characterized primarily by

widespread pain in the joints, muscles, tendons, or nearby soft tissues that has persisted

for at least 3 months.” Id. at *2. It “is a common syndrome.” Id. For a claimant to have

a medically determinable impairment of fibromyalgia, the claimant’s physician must

diagnose fibromyalgia and provide evidence that satisfies the 1990 or 2010 American

College of Rheumatology (“ACR”) diagnostic criteria. Id. At issue in this case is the 2010

ACR criteria, which requires:      (1) “[a] history of widespread pain”; (2) “[r]epeated

manifestations of six or more [fibromyalgia] symptoms, signs, or co-occurring conditions,”

such as fatigue or tiredness, waking unrefreshed, depression, muscle pain and



                                             -7-
weakness, headaches, migraines, numbness or tingling, insomnia, blurred vision,

dizziness, chronic fatigue syndrome, and restless leg syndrome; and (3) “[e]vidence that

other disorders that could cause these repeated manifestations of symptoms, signs, or

co-occurring conditions were excluded.” Id. at *3 & nn. 9-10. 3

        Here, the ALJ acknowledged that Crosby’s treating rheumatologist, Dr. Mark

Schulte, diagnosed Crosby with fibromyalgia. (Tr. 21). The ALJ nonetheless concluded

that Crosby’s fibromyalgia is not a medically determinable impairment under the 2010

ACR criteria because the “record does not document the repeated manifestation” of six

or more of the symptoms, signs, or conditions set forth in SSR 12-2p. (Id.). 4 Contrary to

the ALJ’s conclusion, the record indicates multiple instances of six or more of the

symptoms, signs, or co-occurring conditions set forth in SSR 12-2p, specifically, muscle

pain (Tr. 256, 315, 326, 435, 464), insomnia (Tr. 315, 439, 464), fatigue or tiredness (Tr.

63, 437, 439, 464, 486), restless leg syndrome (Tr. 432, 463, 472), numbness and tingling

(Tr. 346, 486-87), depression, for which Crosby took an anti-depressant (Tr. 445, 449,

453, 454, 458), and blurred vision, headaches, migraine headaches, and dizziness (Tr.

486).    Accordingly, the ALJ’s conclusion that Crosby does not have a medically

determinable impairment of fibromyalgia is not supported by substantial evidence.

        The Commissioner suggests, however, that even if the ALJ erred in excluding

Crosby’s fibromyalgia as a medically determinable impairment, the error was harmless



3        Crosby does not contend that she meets the 1990 ACR criteria, which requires evidence of, among
other things, at least eleven positive tender points on physical examination. See SSR 12-2p, 2012 WL
3104869, at *2-3.
4        In making this finding, the ALJ seems to have misconstrued SSR 12-2p. Under SSR 12-2p, the
ALJ must look to whether the physician who diagnosed the claimant with fibromyalgia set forth evidence of
such symptoms, signs, or co-occurring conditions, not whether the record as a whole contains such
evidence. SSR 12-2p, 2012 WL 3104869, at *2 (“We will find that a person has an MDI of FM if the physician
diagnosed FM and provides the evidence [set forth in the 1990 or 2010 ACR criteria] . . . .”).

                                                  -8-
because the ALJ considered Crosby’s complaints of fibromyalgia-related pain in

assessing her RFC. However, an ALJ may credit a claimant’s statements about her pain

or other symptoms only if the impairment to which they relate is medically determinable.

See SSR 12-2p, 2012 WL 3104869, at *5. Put another way, because the ALJ concluded

that Crosby’s fibromyalgia is not a medically determinable impairment, she had no basis

to credit Crosby’s statements regarding her fibromyalgia-related pain in assessing her

RFC. See Cooper v. Comm’r of Soc. Sec., No. 17-CV-1058-MJR, 2019 WL 1109573, at

*5 (W.D.N.Y. Mar. 11, 2019).      Had the ALJ credited Crosby’s fibromyalgia-related

complaints of “nerve pain” from “head to toe” and “flare ups” once or twice a month that

left her bedridden (Tr. 64), the ALJ might very well have reached a different disability

decision, particularly because the vocational expert testified at the hearing that missing

work twice a month impacts an individual’s ability to perform her essential work tasks and

functions (Tr. 85).

       Accordingly, for these reasons, the ALJ’s decision to exclude Crosby’s

fibromyalgia as a medically determinable impairment is not supported by substantial

evidence, and this case is remanded for the ALJ to properly evaluate Crosby’s

fibromyalgia under SSR 12-2p. The ALJ should also consider on remand Crosby’s

alternative arguments that: (1) the ALJ incorrectly evaluated how her stress affects her

fibromyalgia; and (2) the ALJ improperly reached her decision without the benefit of any

medical opinion evidence. (See Dkt. No. 10-1 (Crosby’s Memo. of Law) at 16-21).

                                     CONCLUSION

       For the foregoing reasons, Crosby’s motion for judgment on the pleadings (Dkt.

No. 10) is granted, the Commissioner’s motion for judgment on the pleadings (Dkt. No.



                                           -9-
15) is denied, and this case is remanded to the Commissioner for further administrative

proceedings consistent with this Decision and Order.

         The Clerk of Court shall take all steps necessary to close this case.

         SO ORDERED.

Dated:         July 11, 2019
               Buffalo, New York

                                                      /s/ Michael J. Roemer
                                                      MICHAEL J. ROEMER
                                                      United States Magistrate Judge




                                             - 10 -
